The court concur with the chancellor, that the matters put-ift issue by the answer are precisely the same, as those recorded in the original proceeding, and cannot, therefore, avail the defendant, by the way of answer to this bill. If it can in any event avail the defendant, it can only be on a bill to set aside the decree for the fraud complained of, and that course of proceeding is the only one recognized by the precedents. Motion dismissed, and the decree of the Circuit Court is affirmed;
DAVID JOHNSON)
J. JOIINoTQN,
WILLIAM HARPER;